DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed have been fully considered but they are not fully persuasive.
The previous 35 USC 112 rejection has been withdrawn due the Applicant’s explanation and reference to paragraph 72 of the specification.  However, an objection to the drawings has resulted as seen below.
Regarding the USC 103 rejection of Claim 6, the Examiner disagrees with the Applicant’s limiting definitions and distinction between a “switch” and a “disconnector”.  The disconnector switch 20 of Yokokura can reasonably be interpreted as a “switch” since it switches between an ON state in which current is conducting through it and an OFF state in which current cannot conduct.
Furthermore, the capacitor 16 of Yokokura is intended to serve as a commutation capacitor (paragraph 14 of translation) as is the capacitor 4 of Hasegawa (col 6 lines 60-67).  Therefore the teaching of Hasegawa relied on is considered applicable to that of Yokokura.
In re Claim 7, Yokokura teaches a second switch 2 as claimed.  Because this claim was not properly addressed in the previous action, this action will remain non-final.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the charging resistors and switches connecting the capacitors 13 and 23 to ground as described in the specification (paragraph 72).  Such a configuration is key to understanding the feature of claim 6 in which the “capacitor is chargeable even when both the second main circuit breaker and the first switch are in an open state”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejectedYokokura et al (JP 2005190671A) in view of Hasegawa et al (5,214,557) and Panousis et al (2013/0020881).
In re Claim 6, Yokokura teaches a direct-current circuit breaker as seen in Figure 1 comprising: a first main circuit breaker (12 of 3) inserted into a first direct-current line (line that contains 2, 3, and 4); a first resonance circuit (18 of 3) connected in parallel to the first main circuit breaker; a first energy absorber (14 of 3) connected in parallel to the first main circuit breaker; a second main circuit breaker (12 of 22) inserted into a second direct-current line (line that contains 20, 22, and 21) that branches off from the first direct-current line and returns to the first direct-current line; a first switch (20) inserted upstream of the second main circuit breaker in the second direct-current line and connected in series to the second main circuit breaker; a second resonance circuit (18 of 22) including a capacitor (16) and connected in parallel to the second main circuit breaker; and a second energy absorber (14 of 18) connected in parallel to the second main circuit breaker.
Yokokura fails to teach such that the capacitor is chargeable even when both the second main circuit breaker and the first switch are in an open state or that the surge absorbers are connected in parallel to their respective circuit breakers via the resonance circuit.
Hasegawa teaches a breaker configuration similar to that of Yokokura as seen in Figure 1 wherein a breaker 2 has an absorber ZNLR in parallel and a resonance circuit (4, 5, and 6) in parallel.  Hasegawa further teaches that a circuit 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a circuit for charging the capacitor 16 of Yokokura as taught by Hasegawa, since Hasegawa teaches it aids the capacitor in discharging arcing when the switch 17 is closed.
Panousis teaches a circuit breaker arrangement similar to that of Yokokura as seen in Figures 1 and 3, and teaches that instead of placing the absorber 55 in parallel with the entire resonance circuit (51 and 52), the absorber can also be placed in parallel with just the capacitor 52 as seen in Figure 3 (i.e., placed in parallel with breaker 1 via inductor 51 of the resonance circuit) to dissipate any excess energy across the breaker (paragraphs 39 and 55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention place the respective absorbers 14 of Yokokura across the respective capacitors 16 as opposed to across the entire respective resonance circuit 18, since Panousis teaches the two arrangements can be used interchangeably to predictable dissipate excess energy across the breaker.
In re Claim 7, Yokokura teaches second switch 2 as seen in Figure 1.
Allowable Subject Matter
Claims 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowed.
In re Claims 8 and 9, Yokokura fails to teach a plurality of circuit units comprising the second main circuit breaker (12 of 22), first switch (20) connected in series to second main circuit breaker, and the second resonance circuit (18 of 22) connected in parallel with the second main circuit breaker, wherein each of the circuit units is connected in parallel with the first main circuit breaker (12 of 3).
In re Claims 10-15, the prior art of record fails to teach the first and second switch circuit units as claimed.
In re Claim 16, the teaching of Yokokura has been discussed above, and additionally teaches that each of the resonance circuits comprise a closing switch 17.  However, Yokokura does not teach the breakers and switches being operated as claimed in response to fault.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        9/5/21